UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
RASHETA BUNTING, Individually and as the
representative of a class of similarly situated persons,
                                                                   Case No. 21-cv-2087-AMD-CLP
                                            Plaintiff,

                 -against-                                         CONSENT DECREE

 GOOD DYE YOUNG, INC.,

                                            Defendant.
---------------------------------------------------------------X

         This Consent Decree is entered into as of the Effective Date, as defmed below in Paragraph

9, by and between the following parties: Plaintiff Rasheta Bunting ("Plaintiff') and Defendant

Good Dye Young, Inc. ("Defendant"). Plaintiff and Defendant are collectively referred to as the

"Parties" for the purposes and on the terms specified herein.

                                                  RECITALS

         1.       Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181-12189

(the "ADA"), and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination on the

basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, and accommodations by any private entity that owns, leases (or leases to), or operates

any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).

         2.       On or about April 16, 2021, Plaintiff filed the above-captioned action in the United

States District Court for the Eastern District of New York (the "Action"). Plaintiff alleges that

Defendant's website (the "Website") is not fully accessible to individuals with disabilities in

 violation of Title III of the Americans with Disabilities Act of 1990 ("ADA"), the New York State

 Human Rights Law (the "NYSHRL"); the New York State Civil Rights Law (the "NYSCRL");



                                                          1
the New York City Human Rights Law (the "NYCHRL"); and the N.Y.C. Admin. Code §8-101

et seq.

          3.   Defendant expressly denies that the Website violates any federal, state or local law,

including the ADA, NYSHRL, NYSCRL, and NYCHRL, that this Court is a proper venue, and

any other wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does

not admit any wrongdoing.

          4.   This Consent Decree resolves, settles, and compromises all issues between the

Parties in the Action.

          5.   This Consent Decree is entered into by Plaintiff, individually, but is intended by

the parties to inure to the benefit of the individuals who are members of the putative class alleged

in the Complaint.

                                         JURISDICTION

          6.   Plaintiff alleges that Defendant is a private entity that owns and/or operates the

Website which is available through the internet to personal computers, laptops, mobile devices,

tablets, and other similar technology. Plaintiff contends that the Website is a service, privilege, or

advantage of a place of public accommodation subject to Title III of the ADA. 42 U.S.C.

§12181(7); 12182(a). Defendant denies that the Website is a public accommodation or that it is a

place of public accommodation or otherwise subject to Title III of the ADA, NYSHRL, NYSCRL,

and/or NYCHRL.

          7.   This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188. The Parties agree that for purposes of this Consent Decree venue is appropriate.



                                    AGREED RESOLUTION



                                                  2
       8.      Plaintiff and Defendant agree that it is in the Parties' best interest to resolve the

Action on mutually agreeable terms without further litigation. Accordingly, the Parties agree to

the entry of this Consent Decree without trial or further adjudication of any issues of fact or law

raised in Plaintiffs Complaint. In resolution of this Action, the Parties hereby AGREE to the

following:

                                         DEFINITIONS

       9.      Effective Date means the date on which this Consent Decree is entered on the

Court's Docket Sheet following approval by the Court.

        10.    Reasonable Efforts means, with respect to a given goal or obligation, the efforts

that a reasonable person or entity in Defendant's position would use to achieve that goal or

obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable Efforts

as provided for under this Consent Decree shall be subject to the dispute resolution procedures set

forth in paragraphs 14 through 17 of this Consent Decree. Reasonable Efforts shall be interpreted

so as to not require Defendant to undertake efforts the cost, difficulty or impact on the Website of

which could constitute an undue burden, as defined in Title m of the ADA but as applied solely

to the Website - as though the Website were a standalone business entity, or which efforts could

result in a fundamental alteration in the manner in which Defendant operates the Website - or the

primary functions related thereto, or which could result in a loss of revenue or traffic on their

Website-related operations.

                                              TERM

        11.    The term of this Consent Decree shall commence as of the Effective Date and

remain in effect for the earlier of: (1) 36 months from the Effective Date; or (b) the date, if any,




                                                  3
that the United States Department of Justice adopts regulations for websites under Title III of the

ADA.

                   GENERAL NONDISCRIMINATION REQUIREMENTS

       12.     Pursuant to the terms of this Consent Decree, Defendant:

              a.       shall not deny persons with a disability (as defined under the ADA),

including the Plaintiff, the opportunity to participate in and benefit from the goods, services,

privileges, advantages, and accommodations through the Website as set forth herein. 42 U.S.C.

§12182(b)(l)(A)(i); 28 C.F.R. § 36.202(a);

              b.       shall use Reasonable Efforts to provide persons with a disability (as defined

under the ADA), including Plaintiff, an equal opportunity to participate in or benefit from the

goods, services, privileges, advantages, and accommodations provided through the Website as set

forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b); and

              c.       shall use Reasonable Efforts to ensure that persons with a disability (as

defined under the ADA), including Plaintiff, are not excluded, denied services, segregated, or

otherwise treated differently because of the absence of auxiliary aids and services, through the

Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                       COMPLIANCE WITH TITLE 111 OF THE ADA

        13.    W eh Accessibility Conformance Timeline: Defendant shall ensure full and equal

enjoyment of the goods, services, privileges, advantages, and accommodations provided by and

through the Website (including all pages therein), including websites (including all pages therein)

that can be navigated to from the Website or which when entered reroute to the Website

(collectively the "Websites"), according to the following timeline and requirements provided that

the following dates will be extended in the instance that the Department of Justice issues



                                                 4
regulations for websites under Title III of the ADA while this Consent Decree is in effect and

which contain compliance dates and/or deadlines further in the future than the dates set forth

herein:

                a.    Within 24 months of the Effective Date, to the extent not already done,

Defendant shall modify the Websites as needed to substantially conform to the Web Content

Accessibility Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1 Level A Success

Criteria to the extent determined to be applicable, or any other WCAG guidelines deemed to be

applicable, in such a manner so that the Websites will be accessible to persons with vision

disabilities.

                b.     The Parties acknowledge that Defendant's obligations under this Consent

Decree do not include: (i) substantial conformance with WCAG standards for user-generated

content and/or other content or advertisements and/or websites that Defendant does not own,

operate, prepare or control but that are linked from the Websites (including, but not limited to, any

content/websites hosted by third parties and implemented on the Website); and (ii) the provision

of narrative description for videos. The Parties also agree that if the U.S. Department of Justice or

a Court with jurisdiction over this matter determines that the WCAG standards or any successor

standard that Defendant may have utilized are not required by applicable law, Defendant may

choose, in its discretion, to cease the remediation efforts described above.

                c.     In achieving such conformance, Defendant may, among other things, rely

upon, in whole or in part, the User Agent Accessibility Guidelines ("UAAG") 1.0; the Authoring

Tool Accessibility Guidelines ("ATAG") 2.0; the Guidance on Applying WCAG 2.1 to Non-Web

Information and Communications Technologies ("WCAG2.1ICT"), published by the Web

Accessibility Initiative of the World Wide Web Consortium ("W3C"); as well as other guidance



                                                  5
published by the W3C's Mobile Accessibility Task Force; the British Broadcasting Corporation

Mobile Accessibility Standards and Guidelines 1.0 ("BBCMASG 1.0") or any combination

thereof. Defendant may also reasonably rely on the advice and certification of reputable and

generally recognized accessibility consultants. If Defendant, in reasonably relying upon any of the

foregoing, fails to achieve substantial conformance with the applicable WCAG standard,

Defendant will have nonetheless met its obligations.

              d.      If Defendant is unable to achieve substantial conformance with the

applicable WCAG guidelines despite having used Reasonable Efforts to achieve substantial

conformance, it shall be deemed to have satisfied its obligations under this Consent Decree as set

forth herein regarding remediation of the Website.

                       PROCEDURES IN THE EVENT OF DISPUTES

        14.    The procedures set forth in Paragraphs 15 through 17 must be exhausted in the

event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this

Consent Decree, or (ii) Defendant concludes that it cannot substantially comply with any criteria

of the applicable WCAG standard as set forth hereinabove. Defendant shall not have breached this

Consent Decree in connection with the foregoing until the following procedures have been

exhausted.

        15.    If any of the Parties claim this Consent Decree or any portion of it has been violated

("breach"), the party alleging the breach shall give written notice (including reasonable particulars)

of such violation to the party alleged to be in breach. The alleged breaching party must respond to

such written notice of breach no later than 35 calendar days thereafter (the "Cure Period"), unless

the parties agree to extend the time for response. If the alleged breach is of a nature that it cannot

be cured during the Cure Period, the parties shall mutually extend the Cure Period to reflect the



                                                  6
reasonable time period in which the alleged breach can be cured. If the parties are unable to reach

a mutually acceptable resolution during the Cure Period, or any extension thereof, the party

alleging a breach of the Consent Decree may seek enforcement of compliance with this Consent

Decree from the Court. The Court shall, in its discretion, award reasonable attorneys' fees and

costs to the prevailing party in any such enforcement action.

        16.    Defendant shall not be in breach of this Consent Decree unless (a) an independent

accessibility consultant mutually agreed upon by the parties determines that a particular item(s)

cannot be accomplished by a person with a disability who has average screen reader competency

using a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

combination with one of the following browsers (in versions of which that are currently supported

by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b) Defendant fails to

remedy the issue using Reasonable Efforts within a reasonable period of time of not less than 120

days from receipt of the accessibility consultant's opinion. If the accessibility consultant believes

that a reasonable time using Reasonable Efforts to remedy the items found not to be usable is

longer than 120 days, then the Parties may agree on a longer time period without leave of Court

so long as the extension is documented in writing and executed by the Parties to this Consent

Decree or their respective counsel. If the accessibility consultant finds that a particular item found

not to be usable cannot be remedied using Reasonable Efforts, Defendant shall not be obligated to

remedy that item.

       17.     Any notice or communication required or permitted to be given to the Parties

hereunder shall be given in writing by e-mail and by overnight express mail or United States first

class mail, addressed as follows:




                                                  7
               For PLAINTIFF:                  Dan Shaked, Esq.
                                               SHAKED LAW GROUP, P.C.
                                               14 Harwood Court, Suite 415
                                               Scarsdale, New York 10583
                                               Tel: 917-373-9128
                                               Email: ShakedLawGroup@gmail.com

               For DEFENDANT:                  Paige Mills, Esq.
                                               BASS BERRY & SIMS PLC
                                               150 Third A venue, Suite 2800
                                               Nashville, TN 37201
                                               Tel: 615-742-7770
                                               Email: pmills@bassberry.com

                        ENFORCEMENT AND OTHER PROVISIONS

       18.     The interpretation and enforcement of this Consent Decree shall be governed by

the laws of the State of New York.

        19.    If any provision of this Consent Decree is determined to be invalid, unenforceable,

or otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly

as possible and to the fullest extent permitted by applicable law its original intent and shall not, in

any event, affect any other provisions, all of which shall remain valid and enforceable to the fullest

extent permitted by applicable law.

         PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

       20.     The Parties to this Consent Decree expressly intend and agree that this Consent

Decree shall inure to the benefit of all persons with disabilities as defined by the ADA, including

those who utilize a screen reader to access the Website, which disabled persons shall constitute

third-party beneficiaries to this Consent Decree.

        21 .    The signatories represent that they have the authority to bind the respective parties,

Plaintiff and Defendant to this Consent Decree.




                                                    8
                              CONSENT DECREE HAS BEEN READ

         22.       This Consent Decree has been carefully read by each of the Parties, and its contents

are lmown and understood by each of the Parties. This Consent Decree is signed freely by each

party executing it. The Parties each had an opportunity to consult with their counsel prior to

executing the Consent Decree.




                                                          RASHETA BUNTING
               6/ 25/20 21
Dated: - - - -- - - -                                      &S--~e
                                                          GOOD DYE YOUNG, INC.

Dated: - - - - -- - -                                     By: - - - - - - - -



                                                          Title: - -- - - - -- - -

APPROVED AS TO FORM AND CONTENT:


Dated:         ~
            /:;_,
          -~z,---,-Pl
                    -- J)
                                                          pu:~RS
                                                          By:
                                                                 Dan Shaked
                                                                 SHAKED LAW GROUP, P.C.
                                                                 14 Harwood Court, Suite 415
                                                                 Scarsdale, New York 10583
                                                                 917-373-9128
                                                                 ShakedLawGroup@mnail.com

                                                          DEFENDANT'S LAWYERS

 Dated: - - - - -- - -                                    By: _ _ _ _ _ _ _ __
                                                                Paige Mills, Esq.
                                                                Bass Berry & Sims PLC
                                                                150 Third Avenue, Suite 2800


                                                      9
                               CONSENT DECREE HAS BEEN READ

         22. ·    This Consent Decree bas been carefully read by each of the Parties, and its contents

are known and understood by each of the Parties. This Consent Decree is signed freely by each

party executing it. The Parties each had an opportunity to consult with their counsel prior to

executing the Consent Decree.




                                                       RASHETA BUNTING

Dated: - - - - - - - -


                                                       GOOD DYE YOUNG, INC.

Dated:      <,_{-i.c(/ 'l.,)                           By:   ffl1~0L--
                                                               A:-lo..."" V-(!..,()... rl


APPROVED AS TO fORM AND CONTENT:
                                                       PLAINTIFF'S LAWYERS

Dated: _ _ _ _ _ __                                    By: _ _ _ _~ - - -
                                                               Dan Sbaked
                                                               SHAKED LAW GROUP, P.C.
                                                               14 Harwood Court, Suite 415
                                                               Scarsdale, New York 10583
                                                               917-373-9128
                                                               ShakcdLawGroup@gmail.com



Dated:   _9_ /_1_3 /_:J.._I _ _
                                                               B:!!:S Berry & Sims PLC
                                                               150 Third Avenue, Suite 2800

                                                  9
     Nashville, TN 37201
     jcrace@bassberry.com
     615-742-7896




10
    COURT APPROVAL, ADOPTION, AND ENTRY OF IBE CONSENT DECREE

        THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and having

reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

        1)     This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

§ 12188;

        2)     The provisions of this Consent Decree shall be binding upon the Parties;

        3)     This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other pleading

in this Action, nor does it constitute any finding of liability against Defendant;

        4)     The Court's jurisdiction over this matter shall continue for 36 months;

         5)    The Plaintiff is acting as a private attorney general in bringing the Action and

enforcing the ADA; and

         6)    This Consent Decree shall be deemed as adjudicating, once and for all, the merits

of each and every claim, matter, and issue that was alleged, or could have been alleged by Plaintiff

in the Action based on, or arising out of, or in connection with, the allegations in the Complaint.

         NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically

adopts it and makes it an Order of the Court.

         SO ORDERED:

                                                         s/Ann M. Donnelly
                                                                 U.S.D.J.




30908564.1




                                                  11
